TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 18, 2019



                                      NO. 03-18-00596-CV


                                 The City of Houston, Appellant

                                                  v.

                           Texas Propane Gas Association, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
           REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY
                DISSENTING OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory order signed by the trial court on September 10, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order and remands

the case to the trial court so that Texas Propane Gas Association may have a reasonable

opportunity to amend its pleadings, if possible, to demonstrate that it has standing to bring its suit

for declaratory relief. Each party shall pay the costs of appeal incurred by that party, both in this

Court and in the court below.